         Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                         THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

IN RE:                                          §
                                                §
NEWSCO INTERNATIONAL ENERGY                     §    Case No. 19-36767 (DRJ)
SERVICES USA, INC.,                             §
                                                §    Chapter 11
                      Debtor.                   §
                                                §
____________________________________            §    __________________________
                                                §
NEWSCO INTERNATIONAL ENERGY
                                                §
SERVICES USA, INC.,
                                                §
                      Plaintiff                 §
                                                §    Adversary No. 20-03010
vs.                                             §
                                                §
NATHAN LARUE and SKYLINE                        §
DIRECTIONAL DRILLING, LLC,                      §
                                                §
                                                §
                     Defendants                 §

                         JOINT MOTION FOR ENTRY OF AGREED
                       CONFIDENTIALITY AND PROTECTIVE ORDER

        COME NOW Plaintiff Newsco International Energy Services USA, Inc., and Defendant

Nathan Larue (collectively the “Parties”), and file this, their Joint Motion for Entry of Agreed

Confidentiality and Protective Order, respectfully showing the Court the following:

        The Parties have agreed on the terms of a Confidentiality and Protective Order (the

"Order"), attached hereto as Exhibit "A", and respectfully request that the Court enter the Order.

The Parties are continuing to engage in discovery and the production of documents. To facilitate

the production of comprehensive email files, the Parties desire that the attached Order be entered

to protect the disclosure and exchange of confidential information between the Parties.

        FOR THESE REASONS, Plaintiff Newsco International Energy Services USA, Inc., and


JOINT MOTION FOR ENTRY OF AGREED CONFIDENTIALITY AND PROTECTIVE ORDER                       Page 1
J1452\397644\4821-9736-4148.v1
         Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 2 of 14




Defendant Nathan Larue respectfully pray that this Court enter the Agreed Confidentiality and

Protective Order attached hereto as Exhibit "A", and for such other relief to which they may be

justly entitled.


                                           Respectfully submitted,

                                           CLARK HILL STRASBURGER
                                           2301 Broadway St.
                                           San Antonio, Texas 78215-1157
                                           Telephone: (210) 250-6000
                                           Facsimile: (210) 250-6100


                                           By: /s/ Adam D. Boland
                                                  ADAM D. BOLAND
                                                  Texas Bar No. 24045520
                                                  aboland@clarkhill.com

                                           STEPHEN A. ROBERTS (SBN 17019200)
                                           sroberts@clarkhill.com
                                           CLARK HILL STRASBURGER
                                           720 Brazos, Suite 700
                                           Austin, TX 78701
                                           (512) 499-3624

                                           HERBERT J. GILLES (SBN 07925350)
                                           hgilles@clarkhill.com
                                           ANDREW G. EDSON (SBN 24076364)
                                           aedson@clarkhill.com
                                           CLARK HILL STRASBURGER
                                           901 Main Street, Suite 6000
                                           Dallas, TX 75202
                                           (214) 651-2167

                                           ATTORNEYS FOR PLAINTIFF




JOINT MOTION FOR ENTRY OF AGREED CONFIDENTIALITY AND PROTECTIVE ORDER                    Page 2
J1452\397644\4821-9736-4148.v1
         Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 3 of 14




                                           HOOVER SLOVACECK
                                           5051 Westheimer, Suite 1200
                                           Houston, Texas 77056
                                           Telephone: (713) 977-8686
                                           Facsimile: (713) 977-5395

                                           By: /s/ Deidre Carey Brown
                                                  DEIRDRE CAREY BROWN
                                                  Texas Bar No. 24049116
                                                  brown@hooverslovacek.com
                                                  VIANEY GARZA
                                                  Texas Bar No. 24083057
                                                  garza@hooverslovacek.com

                                                  ATTORNEY FOR DEFENDANT
                                                  NATHAN LARUE



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of February 2020, a true and correct copy of the
above and foregoing was served electronically via CM/ECF and via U.S. first class mail and
email, as indicated, to the parties listed below:

       Vianey Garza                                 Mark Greene
       Deirdre Carey Brown                          Skyline Directional Drilling
       Hoover Slovacek LLP                          2524 S Ann Arbor
       5051 Westheimer, Suite 1200                  Oklahoma City, OK 73128
       Houston, Texas 77056
       Attorneys for Defendant Nathan LaRue




                                                  /s/ Adam D. Boland
                                                  ADAM D. BOLAND




JOINT MOTION FOR ENTRY OF AGREED CONFIDENTIALITY AND PROTECTIVE ORDER                   Page 3
J1452\397644\4821-9736-4148.v1
Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 4 of 14




                        EXHIBIT "A"


     Proposed Agreed Confidentiality and Protective Order
         Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 5 of 14




                     THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                          §
                                                §
NEWSCO INTERNATIONAL ENERGY                     §   Case No. 19-36767 (DRJ)
SERVICES USA, INC.,                             §
                                                §   Chapter 11
                  Debtor.                       §
                                                §
____________________________________            §   __________________________
                                                §
NEWSCO INTERNATIONAL ENERGY
                                                §
SERVICES USA, INC.,
                                                §
                  Plaintiff                     §
                                                §   Adversary No. 20-03010
vs.                                             §
                                                §
NATHAN LARUE and SKYLINE                        §
DIRECTIONAL DRILLING, LLC,                      §
                                                §
                                                §
                  Defendants                    §

                   CONFIDENTIALITY AND PROTECTIVE ORDER

       Before the court is the Joint Motion of the Plaintiff and Defendant LaRue for the entry of

a confidentiality and protective order (“Protective Order”). After careful consideration, it is

hereby ORDERED as follows:

       1.     Classified Information

       “Classified Information” means any information of any type, kind, or character that is

designated as “Confidential”, “For Counsel Only”, or “Attorneys Eyes Only” by any of the

supplying or receiving persons, whether it be a document, information contained in a document,

information revealed during a deposition, information revealed in an interrogatory answer, or

otherwise.
       Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 6 of 14




       2.     Qualified Persons

       “Qualified Persons” means:

       a.     For Counsel or Attorneys Eyes Only information:

              i.     retained counsel for the parties in this litigation and their respective staff;

              ii.    actual or potential independent experts or consultants (and their
                     administrative or clerical staff) engaged in connection with this litigation
                     (which shall not include the current employees, officers, members, or
                     agents of parties or affiliates of parties) who, prior to any disclosure of
                     Classified Information to such person, have signed a document agreeing to
                     be bound by the terms of this Protective Order (such signed document to
                     be maintained by the attorney retaining such person) and have been
                     designated in writing by notice to all counsel;

              iii.   this Court and its staff and any other tribunal or dispute resolution officer
                     duly appointed or assigned in connection with this litigation.

       b.     For Confidential Information:

              i.     the persons identified in subparagraph 2(a);

              ii.    the party, if a natural person;

              iii.   if the party is an entity, such officers or employees of the party who are
                     actively involved in the prosecution or defense of this case who, prior to
                     any disclosure of Confidential Information to such person, have been
                     designated in writing by notice to all counsel and have signed a document
                     agreeing to be bound by the terms of this Protective Order (such signed
                     document to be maintained by the attorney designating such person);

              iv.    litigation vendors, court reporters, and other litigation support personnel;

              v.     any person who was an author, addressee, or intended or authorized
                     recipient of the Confidential Information and who agrees to keep the
                     information confidential, provided that such persons may see and use the
                     Confidential Information but not retain a copy.

       c.     Such other person as this Court may designate after notice and an opportunity to

be heard.
         Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 7 of 14




         3.     Designation Criteria

         a.     Classified Information. A party shall designate as Classified Information only

such information that the party in good faith believes in fact is confidential. Information that is

generally available to the public, such as public filings, catalogues, advertising materials, and the

like, shall not be designated as Classified.

         Information and documents that may be designated as Classified Information include, but

are not limited to, trade secrets, confidential or proprietary financial information, operational

data, business plans, and competitive analyses, personnel files, personal information that is

protected by law, and other sensitive information that, if not restricted as set forth in this order,

may subject the producing or disclosing person to competitive or financial injury or potential

legal liability to third parties. Correspondence and other communications between the parties or

with nonparties may be designated as Classified Information if the communication was made

with the understanding or reasonable expectation that the information would not become

generally available to the public.

         b.     For Counsel or Attorneys Only. The designation “For Counsel Only” or

“Attorneys Eyes Only” shall be reserved for information that is believed to be unknown to the

opposing party or parties, or any of the employees of a corporate party. For purposes of this

order, so-designated information includes, but is not limited to, product formula information,

design    information,   non-public    financial   information,   pricing   information,   customer

identification data, and certain study methodologies.
         Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 8 of 14




         4.     Use of Classified Information

         All Classified Information provided by any party or nonparty in the course of this

litigation shall be used solely for the purpose of preparation, trial, and appeal of this litigation

and for no other purpose, and shall not be disclosed except in accordance with the terms hereof.

         5.     Marking of Documents

         Documents provided in this litigation may be designated by the producing person or by

any party as Classified Information by marking each page of the documents so designated with a

stamp indicating that the information is “Confidential”, “For Counsel Only”, or “Attorneys Eyes

Only”. In lieu of marking the original of a document, if the original is not provided, the

designating party may mark the copies that are provided. Originals shall be preserved for

inspection.

         6.     Disclosure at Depositions

         Information disclosed at (a) the deposition of a party or one of its present or former

officers, directors, employees, agents, consultants, representatives, or independent experts

retained by counsel for the purpose of this litigation, or (b) the deposition of a nonparty may be

designated by any party as Classified Information by indicating on the record at the deposition

that the testimony is “Confidential” or “For Counsel Only” and is subject to the provisions of this

Order.

         Any party also may designate information disclosed at a deposition as Classified

Information by notifying all parties in writing not later than 30 days of receipt of the transcript of

the specific pages and lines of the transcript that should be treated as Classified Information

thereafter. Each party shall attach a copy of each such written notice to the face of the transcript

and each copy thereof in that party’s possession, custody, or control. All deposition transcripts
        Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 9 of 14




shall be treated as For Counsel Only for a period of 30 days after initial receipt of the transcript.

       To the extent possible, the court reporter shall segregate into separate transcripts

information designated as Classified Information with blank, consecutively numbered pages

being provided in a nondesignated main transcript. The separate transcript containing Classified

Information shall have page numbers that correspond to the blank pages in the main transcript.

       Counsel for a party or a nonparty witness shall have the right to exclude from depositions

any person who is not authorized to receive Classified Information pursuant to this Protective

Order, but such right of exclusion shall be applicable only during periods of examination or

testimony during which Classified Information is being used or discussed.

       7.      Disclosure to Qualified Persons

       a.      To Whom. Classified Information shall not be disclosed or made available by the

receiving party to persons other than Qualified Persons except as necessary to comply with

applicable law or the valid order of a court of competent jurisdiction; provided, however, that in

the event of a disclosure compelled by law or court order, the receiving party will so notify the

producing party as promptly as practicable (if at all possible, prior to making such disclosure)

and shall seek a protective order or confidential treatment of such information. Information

designated as For Counsel Only shall be restricted in circulation to Qualified Persons described

in subparagraph 2(a).

       b.      Retention of Copies During this Litigation. Copies of For Counsel Only

information shall be maintained only in the offices of outside counsel for the receiving party and,

to the extent supplied to experts described in subparagraph 2(a)(ii), in the offices of those

experts. Any documents produced in this litigation, regardless of classification, that are provided

to Qualified Persons shall be maintained only at the office of such Qualified Person and only
        Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 10 of 14




necessary working copies of any such documents shall be made. Copies of documents and

exhibits containing Classified Information may be prepared by independent copy services,

printers, or illustrators for the purpose of this litigation.

        c.      Each party’s outside counsel shall maintain a log of all copies of For Counsel

Only documents that are delivered to Qualified Persons.

        8.      Unintentional Disclosures

        Documents unintentionally produced without designation as Classified Information later

may be designated and shall be treated as Classified Information from the date written notice of

the designation is provided to the receiving party.

        If a receiving party learns of any unauthorized disclosure of Confidential Information or

For Counsel Only information, the party shall immediately upon learning of such disclosure

inform the producing party of all pertinent facts relating to such disclosure and shall make all

reasonable efforts to prevent disclosure by each unauthorized person who received such

information.

        9.      Documents Produced for Inspection Prior to Designation

        In the event documents are produced for inspection prior to designation, the documents

shall be treated as For Counsel Only during inspection. At the time of copying for the receiving

parties, Classified Information shall be marked prominently “Confidential”, “For Counsel Only”,

or “Attorneys Eyes Only” by the producing party.

        10.     Consent to Disclosure and Use in Examination

        Nothing in this order shall prevent disclosure beyond the terms of this order if each party

designating the information as Classified Information consents to such disclosure or if the court,

after notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in
       Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 11 of 14




this order prevent any counsel of record from utilizing Classified Information in the examination

or cross-examination of any person who is indicated on the document as being an author, source,

or recipient of the Classified Information, irrespective of which party produced such information.

       11.     Challenging the Designation

       a.      Classified Information. A party shall not be obligated to challenge the propriety of

a designation of Classified Information at the time such designation is made, and a failure to do

so shall not preclude a subsequent challenge to the designation. In the event that any party to this

litigation disagrees at any stage of these proceedings with the designation of any information as

Classified Information, the parties shall first try to resolve the dispute in good faith on an

informal basis, such as by production of redacted copies. If the dispute cannot be resolved, the

objecting party may invoke this Protective Order by objecting in writing to the party who

designated the document or information as Classified Information. The designating party shall

then have 14 days to move the court for an order preserving the designated status of the disputed

information. The disputed information shall remain Classified Information unless and until the

court orders otherwise. Failure to move for an order shall constitute a termination of the status of

such item as Classified Information.

       b.      Qualified Persons. In the event that any party in good faith disagrees with the

designation of a person as a Qualified Person or the disclosure of particular Classified

Information to such person, the parties shall first try to resolve the dispute in good faith on an

informal basis. If the dispute cannot be resolved, the objecting party shall have 14 days from the

date of the designation or, in the event particular Classified Information is requested subsequent

to the designation of the Qualified Person, 14 days from service of the request to move the court

for an order denying the disposed person (a) status as a Qualified Person, or (b) access to
       Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 12 of 14




particular Classified Information. The objecting person shall have the burden of demonstrating

that disclosure to the disputed person would expose the objecting party to the risk of serious

harm. Upon the timely filing of such a motion, no disclosure of Classified Information shall be

made to the disputed person unless and until the court enters an order preserving the designation.

        12.    Manner of Use in Proceedings

       In the event a party wishes to use any Classified Information in affidavits, declarations,

briefs, memoranda of law, or other papers filed in this litigation, the party shall do one of the

following: (1) with the consent of the producing party, file only a redacted copy of the

information; (2) where appropriate (e.g., in connection with discovery and evidentiary motions)

provide the information solely for in camera review; or (3) file such information under seal with

the court consistent with the sealing requirements of the court.

       13.     Filing Under Seal

       The clerk of this court is directed to maintain under seal all documents, transcripts of

deposition testimony, answers to interrogatories, admissions, and other papers filed under seal in

this litigation that have been designated, in whole or in part, as Classified Information by any

party to this litigation consistent with the sealing requirements of the court.

       14.     Return of Documents

       Not later than 120 days after conclusion of this litigation and any appeal related to it, any

Classified Information, all reproductions of such information, and any notes, summaries, or

descriptions of such information in the possession of any of the persons specified in paragraph 2

(except subparagraph 2(a)(iii)) shall be returned to the producing party or destroyed, except as

this court may otherwise order or to the extent such information has been used as evidence at any

trial or hearing. Notwithstanding this obligation to return or destroy information, counsel may
         Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 13 of 14




retain attorney work product, including document indices, so long as that work product does not

duplicate verbatim substantial portions of the text of any Classified Information.

         15.    Ongoing Obligations

         Insofar as the provisions of this Protective Order, or any other protective orders entered

in this litigation, restrict the communication and use of the information protected by it, such

provisions shall continue to be binding after the conclusion of this litigation, except that (a) there

shall be no restriction on documents that are used as exhibits in open court unless such exhibits

were filed under seal, and (b) a party may seek the written permission of the producing party or

order of the court with respect to dissolution or modification of this, or any other, protective

order.

         16.    Advice to Clients

         This order shall not bar any attorney in the course of rendering advice to such attorney’s

client with respect to this litigation from conveying to any party client the attorney’s evaluation

in a general way of Classified Information produced or exchanged under the terms of this order;

provided, however, that in rendering such advice and otherwise communicating with the client,

the attorney shall not disclose the specific contents of any Classified Information produced by

another party if such disclosure would be contrary to the terms of this Protective Order.

         17. Duty to Ensure Compliance

         Any party designating any person as a Qualified Person shall have the duty to reasonably

ensure that such person observes the terms of this Protective Order and shall be responsible upon

breach of such duty for the failure of such person to observe the terms of this Protective Order.
         Case 20-03010 Document 25 Filed in TXSB on 02/24/20 Page 14 of 14




          18.       Waiver

          Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor work

product protection is waived by disclosure connected with this litigation.

          19.       Modification and Exceptions

          The parties may, by stipulation, provide for exceptions to this order and any party may

seek an order of this court modifying this Protective Order.


           It is SO ORDERED this _______ day of ________________________ , 2020



                                              DAVID R. JONES
                                              UNITED STATES BANKRUPTCY JUDGE




4828-2688-9329.1/44816/0109/090418
